Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 21-41 are pending in the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) dated 10/28/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Terminal disclaimer
The terminal disclaimer filed on 08/23/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of  US patents 10,881,635,  10,105,345 and US 9,522,121 have been reviewed and is accepted. The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Daniel Blasiole  on 08/17/2022. Please review the attached interview summary for details.
Claims are amended as follows for allowance

Examiner’s amendment for allowance
Please replace the current set of claims with the following in its entirity

1-20. (CANCELED)
21. (CURRENTLY AMENDED) An enteral or parenteral nutrition composition,
comprising: one or more nutrients comprising 
amino acids and/or polypeptides in an amount of at least 16% of total
calories in the composition; and
carbohydrates in an amount of at least 25% of total calories in the
composition; and  proanthocyanidins,
wherein the composition is in the form of a powder and comprises the proanthocyanidins in an amount of at least 0.1 wt%, or the composition is in the form of a liquid and comprises the proanthocyanidins in an amount of at least 0.1 mg/L.

22. (PREVIOUSLY PRESENTED) The composition of claim 21, wherein the
composition comprises the proanthocyanidins in an amount effective to attenuate deleterious effects of an otherwise identical composition lacking the proanthocyanidins on intestinal barrier function when administered to a patient enterally or parenterally.
23-26. (CANCELED)

27. (CURRENTLY AMENDED) The composition of claim 21 , wherein the amino
acids and/or polypeptides comprise hydrolyzed protein.

28. (CURRENTLY AMENDED) The composition of claim 21, wherein the amino
acids and/or polypeptides comprise amino acids.

29. (PREVIOUSLY PRESENTED) The composition of claim 28, wherein the
composition is devoid of polypeptides.

30-31. (CANCELED)

32. (CURRENTLY AMENDED) The composition of claim 21 , wherein the
carbohydrates comprise monosaccharides and/or disaccharides.

33. (CURRENTLY AMENDED) The composition of claim 21, wherein the one or
more nutrients further comprise fatty acids and/or fatty acid esters.

34. (PREVIOUSLY PRESENTED) The composition of claim 33, wherein the fatty
acids and/or fatty acid esters are included in the composition in an amount of at least 35% of total calories in the composition.

35. (PREVIOUSLY PRESENTED) The composition of claim 33, wherein the fatty
acids and/or fatty acid esters comprise medium chain triglycerides.

36-39. (CANCELED)


REASONS FOR ALLOWANCE
In view of the terminal disclaimers filed by the applicants on 08/23/2022, Affidavits filed by the applicants on 07/18/2022 and the  examiners amendment recited above and the following examiners statement of reasons for allowance, claims 21-22, 27-29 and 32-35  are found to be allowable.
The following is an examiner’s statement of reasons for allowance:  The instantly claimed  An enteral or parenteral nutrition composition,
comprising: one or more nutrients comprising 
amino acids and/or polypeptides in an amount of at least 16% of total
calories in the composition; and
carbohydrates in an amount of at least 25% of total calories in the
composition; and  proanthocyanidins,
wherein the composition is in the form of a powder and comprises the proanthocyanidins in an amount of at least 0.1 wt%, or the composition is in the form of a liquid and comprises the proanthocyanidins in an amount of at least 0.1 mg/L, as recited in the instant claim limitations, is not seen to be taught or fairly suggested in the prior art, as discussed below. Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed composition. 
 
Conclusion
Claims 21-22, 27-29 and 32-35  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629